Appeal from a judgment of the Supreme Court at Special Term, entered November 4, 1974 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to annul the assertion of jurisdiction by respondent over radio common carriers or, in the *757alternative, to annul the rules and regulations promulgated by respondent and to direct modification thereof. The petitioners contend that the decision of this court in Matter of Digital Paging Systems v Pub. Serv. Comm. of State of N. Y. (46 AD2d 92) is not controlling authority for the question of whether or not the Public Service Commission has jurisdiction of the field of radio common carriers. A review of the present record does not disclose anything of substance which was not essential to the determination of jurisdiction in the Digital case and, accordingly, the jurisdiction of the respondent is established by the Digital case as to the petitioners. The remaining issues as to rules and regulations established by the Public Service Commission to regulate the radio-telephone communication industry received full consideration by Mr. Justice Mahoney at Special Term (79 Misc 2d 600) and we perceive no error or basis for annulment of such regulations. Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Main and Reynolds, JJ., concur.